Citation Nr: 1024471	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  00-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung condition 
(initially identified as chronic obstructive pulmonary 
disease and later diagnosed as interstitial lung disease).

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for lesions on the body (including actinic keratosis, 
seborrheic keratosis, and acanthosis nigricans).
 

REPRESENTATION

Appellant represented by:	Michael G. Smith


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served a period of active duty for training from 
January 1963 to July 1963 and a period of active duty from 
September 1990 to June 1991.  Evidence of record also 
indicates that he served in the Tennessee Army National Guard 
from December 1962 to April 1992.

By decision dated in March 2007, the Board of Veterans' 
Appeals (Board) continued to deny the Veteran's claim for 
service connection for a lung condition (initially identified 
as chronic obstructive pulmonary disease and later diagnosed 
as interstitial lung disease).  At the same time, the Board 
found that new and material evidence had been submitted to 
reopen the claim for service connection for lesions of the 
body, but continued to deny the underlying service connection 
claim.  The Veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 11, 2009 decision, the Court set aside the Board's 
March 2007 determination and found that although the Veteran 
was advised that he needed new and material evidence to 
reopen his claim, he was not notified of what was needed to 
substantiate his claim.  Absent such notice, he was not 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Kent v. Nicholson, 20 Vet.App. 
1, 9-10 (2006).  

Also, the Court found that although the Veteran was notified 
of the need to establish a nexus between his current 
disability, and service, this notice was followed directly 
that as a Gulf War veteran his disability would be presumed.  
("The cause of a disability is presumed for the following 
veterans who have certain diseases: [inter alia], veterans 
who served in Southwest Asia during the Gulf War")  The 
Court found that it was reasonable for the Veteran to believe 
that he did not have to submit evidence of nexus.  Since the 
notice was susceptible to the interpretation understood by 
the Veteran, it prejudiced his ability to meaningfully 
participate in the processing of his claim.  See Kent, 20 
Vet.App. at 9.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) VA must notify a claimant of 
the evidence and information that is (1) necessary to reopen 
a claim and (2) necessary to establish entitlement to the 
underlying claim of the benefits sought by the claimant.  The 
Court further stated that the VCAA requires the Secretary, in 
the context of a claim to reopen, to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Here, while the RO attempted to provide the appropriate 
notice, the Court found that the Veteran was not notified of 
the type of evidence he needed to support his claim.  Proper 
notice is required prior to the Board's adjudication of the 
claim.

The Court also found that although the Veteran was notified 
of the need to establish a nexus between his current 
disability, and service, the notice reasonably led the 
Veteran to believe that as a Gulf War veteran his disability 
would be presumed.  

The RO should provide the Veteran with clear notice of what 
the evidence must show for service connection on a direct 
basis.  Then, the Veteran should be advised that The Persian 
Gulf War Veterans' Benefits Act authorizes VA to compensate 
any Persian Gulf War Veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  This statute expands the 
definition of "qualifying chronic disability" to include not 
only a disability resulting from an undiagnosed illness as 
stated in prior law, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C.A. § 1117(d).


The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  A "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome). 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

The Board notes that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:


1.  The RO must provide corrective VCAA 
notice with respect to the issue of 
whether new and material evidence has been 
submitted sufficient to reopen the 
Veteran's previously denied claim for 
service connection for a lung condition 
(initially identified as chronic 
obstructive pulmonary disease and later 
diagnosed as interstitial lung disease).  
The notice should address what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial, as 
outlined by the Court in Kent, 20 Vet. 
App. 1.  

2.  The RO must provide corrective VCAA 
notice with respect to the issue of 
entitlement to service connection for a 
lung condition (initially identified as 
chronic obstructive pulmonary disease and 
later diagnosed as interstitial lung 
disease).  The notice should address what 
the evidence must show for service 
connection on a direct basis.  The Veteran 
should also be notified that service 
connection may be granted to a Persian 
Gulf Veteran who exhibits objective 
indications of chronic disability 
resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms, or resulting from an 
illness or combination of illnesses 
manifested by one or more signs or 
symptoms such as those listed below.

The signs and symptoms which may be 
manifestations of undiagnosed illness or a 
chronic multisymptom illness include, but 
are not limited to: (1) fatigue, (2) signs 
or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), (9) 
sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight 
loss, or (13) menstrual disorders.  
38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2009).  

Following completion of the above, the RO 
should review the evidence and determine 
whether the appellant's claims may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The appellant and his 
representative should be provided with an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



